DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The as-filed specification discloses in paragraph [0028] that "by adding deep well regions 221 and 222 in the semiconductor device, the concentration peak of deep well region 221 and the concentration peak of deep well region 222 can be concentrated below drift regions 312 and 322, respectively. In this way, the compromise of the breakdown voltage BV and the on-resistance Rdson of the low-voltage side structure and high-voltage side structure can be optimized. Further, sufficient P-type impurity can be provided under drift regions 312 and 322 by adjusting the concentration distribution of deep well region 221 and the concentration distribution of deep well region 222, thereby improving the breakdown voltage BV of semiconductor device. Further, the compromise of the breakdown voltage BV and the on-resistance Rdson of the semiconductor device may be optimized by increasing the doping concentration of drift regions 312 and 322". 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Olofsson (2004/0241950) in view of Lee et al. (2013/0207218).
As for claim 1, Olofsson shows in Fig. 14 and related text a semiconductor device having a laterally diffused metal oxide semiconductor (LDMOS) transistor, the semiconductor device comprising: 
a) a first deep well region 19 having a first doping type P ([0033]); 
b) a drift region 45 located in the first deep well region and having a second doping type N ([0038]); and 
c) a drain region 53 located in the drift region and having the second doping type, wherein the second doping type is opposite to the first doping type ([0039]), 
d) wherein a doping concentration of the first deep well region that is located below the drift region, a second doping concentration of the first deep well region that is not located below the drift region, in order to optimize the breakdown voltage and the on-resistance of the LDMOS transistor.
Olofsson does not disclose the first doping concentration is greater than the second doping concentration.

Olofsson and Lee et al. are analogous art because they are directed to a CMOS device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Olofsson with the specified feature(s) of Lee et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the first doping concentration being greater than the second doping concentration, as taught by Lee et al., in Olofsson's device, in order to reduce the short channel effect and improve the performance of the device.
Therefore, the combined device shows a doping concentration of the first deep well region that is located below the drift region is greater than a second doping concentration of the first deep well region that is not located below the drift region.

As for claim 2, the combined device shows a body region 31 located in the first deep well region and having the first doping type (Olofsson: Fig. 14; [0035]).

As for claim 3, the combined device shows a source region 51 (Olofsson: [0039]) and a body contact region 61 ([0040]) located in the body region, wherein the source region has the second doping type, and the body contact region has the first doping type (Fig. 14).

As for claim 4, the combined device shows a gate structure 33/35/56 located on a surface of the first deep well region (Olofsson: [0035]; [0056]), wherein at least a 

As for claim 5, the combined device shows the gate structure comprises: 
a) a drain oxide layer (a portion of) 33 located on a surface of the drift region; 
b) a gate oxide layer (another portion of) 33 located on the surface of the first deep well region and in contact with the drain oxide layer; and 
c) a gate conductor 35 located on the gate oxide layer and the drain oxide layer, wherein the gate conductor is located between the source region and the drain region (Olofsson: Fig. 14).

As for claim 6, the combined device shows the gate structure further comprises sidewall spacers 56 located on surfaces of both sidewalls of the gate conductor (Olofsson: Fig. 14).

As for claim 7, the combined device shows a buried layer 11 (Olofsson: [0033]) having the second doping type in a substrate 1 having the first doping type ([0031]), wherein the first deep well region is located in the substrate, and the buried layer is located below the first deep well region (Fig. 14).

As for claim 8, the combined device shows a first well region 25 (Olofsson: [0034]) having the second doping type N in the substrate, wherein the first well region is located at opposite sides of the first deep well region, the first well region is in contact with the buried layer, and the first deep well region is surrounded by the buried layer and the first well region (Fig. 14).

Claims 1-5, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gui et al. (2012/0256252) in view of Lee et al. (2013/0207218).
As for claim 1, Gui et al. show in Fig. 11 and related text a semiconductor device having a laterally diffused metal oxide semiconductor (LDMOS) transistor ([0028]), the semiconductor comprising: 
a) a first deep well region 202b having a first doping type P ([0029], line 15); 
b) a drift region 210 located in the first deep well region and having a second doping type N ([0035]); and 
c) a drain region D located in the drift region and having the second doping type ([0038]), wherein the second doping type is opposite to the first doping type, 
d) wherein a doping concentration of the first deep well region that is located below the drift region, a second doping concentration of the first deep well region that is not located below the drift region, in order to optimize the breakdown voltage and the on-resistance of the LDMOS transistor.
Gui et al. do not disclose the first doping concentration is greater than the second doping concentration.
Lee et al. teach in Figs. 7a-7b and related text the first doping concentration Ip1 is greater than the second doping concentration Ip2 ([0032]-[0033]).
Gui et al. and Lee et al. are analogous art because they are directed to a CMOS device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Gui et al. with the specified feature(s) of Lee et al. because they are from the same field of endeavor.

Therefore, the combined device shows a doping concentration of the first deep well region that is located below the drift region is greater than a second doping concentration of the first deep well region that is not located below the drift region.

As for claim 2, the combined device shows a body region 209a located in the first deep well region and having the first doping type (Gui: [0033], [0040]).

As for claim 3, the combined device shows a source region S and a body contact region 214 located in the body region, wherein the source region has the second doping type (Gui: [0038]), and the body contact region has the first doping type ([0040]).

As for claim 4, the combined device shows a gate structure 208a/206b/pad oxide (Gui: not shown; [0030]-[0032]) located on a surface of the first deep well region, wherein at least a portion of the first deep well region is located below the gate structure between the source region and the drain region (Fig. 11).

As for claim 5, the combined device shows the gate structure comprises: 
a) a drain oxide layer 206b located on a surface of the drift region (Gui: [0031]); 
b) a gate oxide layer located (pad oxide, not shown) on the surface of the first deep well region and in contact with the drain oxide layer ([0030]); and 
.

Claims 6-10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gui et al. (2012/0256252) and Lee et al. (2013/0207218) in view of Olofsson (2004/0241950).
As for claim 6, Gui et al. and Lee et al. disclosed substantially the entire claimed invention, as applied to claim 5 above, except sidewall spacers located on surfaces of both sidewalls of the gate conductor.
Olofsson teaches in Fig. 14 and related text the gate structure 33/35/56 further comprises sidewall spacers 56 located on surfaces of both sidewalls of the gate conductor 35.
Gui et al., Lee et al. and Olofsson are analogous art because they are directed to a CMOS device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Gui et al. and Lee et al. with the specified feature(s) of Olofsson because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to locate sidewall spacers on surfaces of both sidewalls of the gate conductor, as taught by Olofsson, in Gui et al. and Lee et al.'s device, in order to provide a better implantation shield for the channel region, increase the initial lateral separation between the source/drain regions, and prevent an undesirable overlap between the gate electrode and the source/drain regions.


Gui et al. and Lee et al. do not disclose the substrate having the first doping type.
Olofsson teaches in Fig. 14 and related text the substrate 1 having the first doping type ([0031], lines 1).
Gui et al., Lee et al. and Olofsson are analogous art because they are directed to a CMOS device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Gui et al. and Lee et al. with the specified feature(s) of Olofsson because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use the substrate having the first doping type, as taught by Olofsson, in Gui et al. and Lee et al.'s device, in order to improve conductivity of the device.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

As for claim 8, the combined device shows a first well region 202a (Gui: [0029]) having the second doping type in the substrate, wherein the first well region is located at opposite sides of the first deep well region, the first well region is in contact with the buried layer, and the first deep well region is surrounded by the buried layer and the first well region (Fig. 11).

As for claim 9, the combined device shows at least one of an NMOS structure, a PMOS structure, and an asymmetric MOS structure in the substrate (Gui: [0028]; Fig. 11).

As for claim 10, Gui et al., Lee et al. and Olofsson disclosed substantially the entire claimed invention, as applied to claim 9 above, including the at least one of the NMOS structure, the PMOS structure, and the asymmetric MOS structure comprises a second well region 202c of the second doping type in the substrate (Gui: Fig. 11; [0029], lines 24-25). 
Gui et al., Lee et al. and Olofsson do not disclose the first and second well regions have the same junction depth.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the first and second well regions having the same junction depth, in Gui et al., Lee et al. and Olofsson's device, in order to improve the performance of the device. Furthermore, it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). 	

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811